     Case 4:19-cv-00371-O Document 17 Filed 06/22/20          Page 1 of 1 PageID 1619



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION


JOSE MANUEL CARRILLO,                       §
                                            §
        Plaintiff,                          §
                                            §
v.                                          §     Civil Action No. 4:19-cv-00371-O-BP
                                            §
ANDREW M. SAUL,                             §
Commissioner of Social Security,            §
                                            §
        Defendant.                          §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed, and the Magistrate Judge’s Recommendation is ripe for

review. The District Judge reviewed the proposed Findings, Conclusions, and Recommendation

for plain error. Finding none, the undersigned District Judge believes that the Findings and

Conclusions of the Magistrate Judge are correct, and they are accepted as the Findings and

Conclusions of the Court.

        Accordingly, the Commissioner’s decision is REVERSED, and the case is REMANDED

for further administrative proceedings.

        SO ORDERED on this 22nd day of June, 2020.


                                                    _____________________________________
                                                    Reed O’Connor
                                                    UNITED STATES DISTRICT JUDGE
